Citation Nr: 0421604	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-17 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
endocrine disorder involving hypogonadism, claimed as 
Klinefelter's syndrome with osteoporosis.  

3.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1942 to December 
1945.  

Historically, by a July 1951 rating decision, service 
connection for an endocrine disorder involving hypogonadism 
was denied.  After appellant was provided timely notification 
of that rating decision later that month, he did not file a 
timely Notice of Disagreement therewith.  A subsequent 
February 1994 rating decision denied service connection for 
an endocrine disorder involving hypogonadism, claimed as 
Klinefelter's syndrome with osteoporosis.  After appellant 
was provided timely notification of that rating decision the 
following month, he did not file a timely Notice of 
Disagreement therewith.  That February 1994 rating decision 
represents the last final decision with regards to the 
endocrine disorder service connection issue.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Buffalo, New York, Regional Office (RO), which, in part, 
denied service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder; denied 
reopening of a service connection claim for an endocrine 
disorder involving hypogonadism, claimed as Klinefelter's 
syndrome with osteoporosis; and denied a compensable 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  

In July 2004, appellant's motion for advancement on the 
docket was granted, on account of advanced age.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).  

The Board will render a decision herein on the appellate 
issues involving whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an endocrine disorder involving hypogonadism, 
claimed as Klinefelter's syndrome with osteoporosis, and 
entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  

The appellate issue involving service connection for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder; will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC; and VA will 
notify appellant if further action is required on your part.


FINDINGS OF FACT

1.  In a July 1951 rating decision, service connection for an 
endocrine disorder involving hypogonadism was denied, on the 
grounds that appellant had a congenital or developmental 
abnormality and that the evidence did not show any in-service 
aggravation.  A subsequent February 1994 rating decision 
denied service connection for an endocrine disorder involving 
hypogonadism, claimed as Klinefelter's syndrome with 
osteoporosis, on the grounds that the evidence did not show 
any in-service incurrence or aggravation.  After appellant 
was provided timely notification of each rating decision, he 
did not file a timely Notice of Disagreement therewith.  

2.  Additional evidence submitted subsequent to said 
unappealed July 1951 and February 1994 rating decisions, 
which denied service connection for an endocrine disorder, 
when viewed in the context of all the evidence, is cumulative 
or duplicative; does not bear directly and substantially upon 
the specific matter under consideration; or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Appellant's service-connected left ankle burn scar and 
dengue fever, which are each rated noncompensable, have not 
been recently clinically shown to be objectively symptomatic 
or disabling, and, therefore, do not result in functional 
impairment which clearly interferes with employability.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed July 1951 
and February 1994 rating decisions, which denied service 
connection for an endocrine disorder, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (2001-2003).  

2.  The criteria for a compensable evaluation based on 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issues in question.  The evidentiary record includes 
available service medical records and post-service clinical 
records relied upon by the RO in denying the endocrine 
disorder service connection claim at issue.  Although 
attempts to obtain additional service medical/personnel 
records were conducted, these have proved futile.  See, in 
particular, March 1993 and January 2002 written statements 
from the National Personnel Records Center.  Additionally, 
appellant has had an opportunity to submit medical records 
and other documents.  Although a recent April 2003 written 
statement from a retired private physician was received in 
which he recalled treating appellant for Klinefelter's 
syndrome and psychiatric symptoms, he indicated that he had 
no available records or specific details concerning 
appellant's treatment.  Appellant has also indicated in a 
number of documents that certain physicians who had provided 
him treatment were now deceased and that a certain state 
hospital no longer existed; and in November 2003, appellant 
and his representative advised that there was no additional 
material to add to the record.  Additionally, November 2000 
VA examinations were conducted concerning the nature and 
severity of the service-connected disabilities and whether 
they affect industrial functioning.  It does not appear that 
appellant or his representative has informed the VA of the 
existence of any available, additional, specific competent 
evidence that might prove to be material concerning said 
appellate issues.  See the Veterans Claims Assistance Act of 
2000.  

Additionally, appellant was issued a Statement of the Case 
and a Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence and the Veterans Claims Assistance Act of 
2000 and its applicability, and a detailed explanation of the 
rationale for the adverse decision.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, November 2001 and January 2002 pre-adjudication 
VCAA notices were in fact issued appellant prior to the 
February 2002 initial adverse rating decision on the claims 
in question.  In addition, the RO issued another March 2003 
VCAA notice on said claims on appeal; and such VCAA notices 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See 38 C.F.R. §  20.1102 (2003).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. Mississippi Queen, 753 F.2d 1349, 1352 
(5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issues in 
question.  


I.  New and Material Evidence-Service Connection for an 
Endocrine Disorder.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for an endocrine disorder 
involving hypogonadism, claimed as Klinefelter's syndrome 
with osteoporosis, "new" evidence means more than evidence 
which was not previously physically of record, and must be 
more than merely cumulative.  To be "material" evidence, it 
must by itself or in connection with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The July 1951 and February 1994 rating decisions, which 
denied service connection for an endocrine disorder, are 
final and may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a); Manio v. Derwinski, 1 Vet. 
App. 140 (1991); and Smith (William A.) v. Brown, 35 F.3d 
1516 (Fed. Cir. 1994).  Parenthetically, appellant has not 
argued any other legal basis for attacking those final rating 
decisions.  Additionally, since appellant's claim to reopen 
was filed prior to August 29, 2001, the effective date of 
amendment to 38 C.F.R. § 3.156, the "old" version of 
38 C.F.R. § 3.156 will be applied.  

The evidence previously considered in the unappealed July 
1951 and February 1994 rating decisions included appellant's 
April 1942 service entrance examination, which specifically 
noted mild "hyperogonadism" [hypogonadism] and right 
testicular atrophy.  The service medical records reveal that 
in May 1952, shortly after enlistment, appellant was 
hospitalized for endocrine imbalance.  Hypogonadism  and 
phimosis were diagnosed.  He was to receive weekly endocrine 
treatment and a circumcision.  Another May 1942 clinical 
record noted that hypogonadism existed prior to induction, 
was not incurred in line of duty, and was unimproved.  A 
history was provided of his receiving treatment for an 
undescended right testicle prior to service induction; and 
that he had very little libido, a high-pitched voice, 
infantile genitalia, a female-like abdomen with large hips, 
gonadal dysfunction, and no beard.  On December 1945 service 
discharge examination, mild to moderate hypogonadism, 
existing prior to induction, was noted with respect to the 
genitourinary system.  The endocrine system was noted as 
normal.  

In a February 1946 initial application for VA disability 
benefits, appellant alleged that an endocrine disorder was 
noted at service induction; that he received treatment in 
June 1942 about 2-3 times a week; and that he received 
treatment from October to December 1942.  

April 1946 and October 1947 rating decisions denied service 
connection for hypogonadism on the basis that it was a 
congenital or developmental abnormality, not a disability.  
However, the record does not contain any formal notice of 
those rating decisions issued to appellant.

Private medical statements dated in early 1951 indicated that 
appellant had anxiety attacks.  During November 1950-February 
1951 VA hospitalization for a psychiatric condition, 
appellant reported that his initial endocrine treatment was 
in 1942 prior to service induction, when a small right testis 
was identified and testosterone therapy was initiated.  He 
reported receiving in-service testosterone therapy in 1942 
and 1944, and after service since 1950.  The impressions 
included primary pituitary deficiency with hypogonadism and 
hypothyroidism; and anxiety neurosis.  Final diagnoses 
included testicular hypogonadism possibly secondary to 
hypopituitarism; and mild anxiety state.  

Based on the evidence then of record, a July 1951 rating 
decision denied service connection for hypogonadism with 
anxiety, on the grounds that it was a congenital or 
developmental abnormality, not a disability, and that there 
was no in-service aggravation of an endocrine condition.  
After appellant was provided timely notification of the 
rating decision, he did not file a timely Notice of 
Disagreement therewith.

VA clinical records reveal that in the early 1990's, 
Klinefelter's syndrome with osteoporosis was noted.  

Based on the evidence then of record, a February 1994 rating 
decision denied service connection for Klinefelter's syndrome 
with osteoporosis, on the grounds that there was no in-
service incurrence or aggravation of said disability.  After 
appellant was provided timely notification of the rating 
decision, he did not file a timely Notice of Disagreement 
therewith.

For informational purposes, Klinefelter's syndrome is 
medically defined as "a chromosomal anomaly with chromosome 
count 47, XXY sex chromosome constitution; buccal and other 
cells are usually sex chromatin positive; patients are male 
in development but have seminiferous tubule dysgenesis, 
elevated plasma and urinary gonadotropins, variable 
gynecomastia, and enunuchoid habitus...."  Stedman's Medical 
Dictionary, 1758 (27th ed. 2000).  See also a February 2003 
private medical record, which explained that Klinefelter's is 
a chromosomal defect that causes feminizing features.  

Parenthetically, under 38 C.F.R. § 3.303(c), congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation.  However, a VA 
General Counsel opinion dealt with whether service connection 
may be granted for hereditary diseases.  VAOPGCPREC 82-90 
(July 18, 1990) held that service connection may be granted 
for hereditary diseases, but not for congenital, 
developmental or familial defects, if the evidence as a whole 
establishes that the familial disease in question was 
incurred in or aggravated during service within the meaning 
of VA law and regulations.  In this regard, the General 
Counsel opinion determined that diseases of hereditary origin 
can be incurred or aggravated in service in the sense 
contemplated by Congress in Title 38 if their symptomatology 
did not manifest itself until after entry on duty.  The mere 
genetic or other familial predisposition to develop the 
symptoms, even if the individual is almost certain to develop 
the condition at some time in his or her lifetime, does not 
constitute "having" the disease.  Only when symptomatology 
and/or pathology exists can an individual be said to have 
developed the disease.  It was also noted that even where a 
hereditary disease has manifested some symptoms prior to 
entry on duty, it may be found to have been aggravated during 
service if it progresses during service at a greater rate 
than normally expected according to accepted medical 
authority.  Service connection may thus be granted for 
hereditary diseases which either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).  Temporary or intermittent flare-
ups of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The evidence received subsequent to said unappealed July 1951 
and February 1994 rating decisions is not new and material.  
The clinical evidence includes clinical records dated many 
years after service and do not in any manner indicate that 
appellant's endocrine disorder involving hypogonadism, 
claimed as Klinefelter's syndrome with osteoporosis, was 
incurred in service or underwent permanent worsening during 
service beyond natural progression of the underlying disease.  

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In Espiritu, 2 Vet. App. 494, the 
Court stated "[a] layperson can certainly provide an eye-
witness account of a veteran's visible symptoms."  However, 
as the Court further explained in that case, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  

The critical point is that none of the competent evidence 
received subsequent to said unappealed July 1951 and February 
1994 rating decisions indicates that appellant's endocrine 
disorder involving hypogonadism, claimed as Klinefelter's 
syndrome with osteoporosis, was incurred in service or 
underwent permanent worsening during service beyond natural 
progression.  The Board has considered appellant's 
contentions.  However, lay assertions of medical causation 
are not sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said July 
1951 and February 1994 rating decisions, which denied service 
connection for an endocrine disorder, when viewed in the 
context of all the evidence, is cumulative or duplicative; 
does not bear directly and substantially upon the specific 
matter under consideration; and is not so significant that it 
must be considered in order to fairly decide the merits of 
said claim.  Since new and material evidence has not been 
received, the claim for service connection for an endocrine 
disorder involving hypogonadism, claimed as Klinefelter's 
syndrome with osteoporosis, is not reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  
The benefit-of-the-doubt doctrine is inapplicable, since new 
and material evidence has not been submitted to reopen the 
claim.  Annoni v. Brown, 5 Vet. App. 463 (1993).


II.  Entitlement to a Compensable Evaluation Based on 
Multiple Noncompensable Service-connected Disabilities.

The left ankle burn scar and dengue fever, rated 
noncompensable, are the only service-connected disabilities.  
Consequently, the provisions of 38 C.F.R. § 3.324 are 
applicable.  The provisions of 38 C.F.R. § 3.324 state:

Whenever a veteran is suffering from two 
or more separate permanent service-
connected disabilities of such character 
as clearly to interfere with normal 
employability, even though none of the 
disabilities may be of compensable degree 
under the 1945 Schedule for Rating 
Disabilities, a 10 percent disability 
rating is authorized, but not in 
combination with any other rating.  
38 C.F.R. § 3.324.  

However, the appellant's multiple service-connected 
noncompensable disabilities have not been shown to interfere 
with his industrial functioning, since these disabilities are 
essentially objectively asymptomatic.  Dengue fever was 
medically treated in service and no residuals were shown on 
service discharge examination or in any post-service clinical 
records.  In fact, on November 2000 VA examination, a history 
of dengue fever, "resolved without residuals", was 
diagnosed.  Although service medical records reveal that he 
was treated for left foot blister/cellulitis, which resolved, 
he also sustained a 2nd degree left ankle burn scar from a 
hot water bottle during treatment.  On service discharge 
examination, a small left ankle scar was apparent.  However, 
on November 2000 VA examination, it was noted that appellant 
did not have any "specific symptoms related to the scar 
itself."  Clinically, the left ankle scar was not 
symptomatic, except for scattered hypopigmentation noted as 
"very minimal disfigurement.  In fact, it was almost easy to 
miss the subtle skin changes on initial exam."  
Significantly, the diagnosis was history of left ankle burn 
with very well-healed skin changes, no significant scarring, 
and no limitation of motion or symptoms related to the scar.  
Thus, since the essentially asymptomatic service-connected 
disabilities have not been shown by competent, credible 
evidence to result in any functional limitation as would 
clearly interfere with his employability, a compensable 
evaluation is not warranted under 38 C.F.R. § 3.324.  

Since the preponderance of the evidence is against allowance 
of a compensable evaluation based on multiple noncompensable 
service-connected disabilities pursuant to 38 C.F.R. § 3.324, 
for the aforestated reasons, the benefit-of-the doubt 
doctrine is inapplicable.  


ORDER

Since new and material evidence has not been received to 
reopen the endocrine disorder service connection claim 
involving hypogonadism, claimed as Klinefelter's syndrome 
with osteoporosis, the claim is denied.  A compensable rating 
based on multiple noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324 is denied.  To 
this extent, the appeal is disallowed.  


REMAND

With respect to the remaining appellate issue involving 
entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder, 
additional evidentiary development appears warranted, for the 
following reason.

The post-service clinical records indicate that appellant has 
been diagnosed with a psychiatric disability, including 
anxiety neurosis, depression, and post-traumatic stress 
disorder.  A recent private medical opinion stated that 
appellant had post-traumatic stress disorder related to in-
service sexual harassment/abuse by fellow soldiers due to 
appellant's feminine features from an endocrine disorder.  
However, appellant has not been afforded appropriate VA 
examination with medical opinion rendered to determine the 
nature and etiology of his psychiatric disability.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the remaining appellate issue is REMANDED for 
the following:

1.  With respect to the issue of 
service connection for an acquired 
psychiatric disability, to include 
post-traumatic stress disorder 
(claimed as due to sexual 
harassment/abuse), the RO should 
arrange appropriate psychiatric 
examination to determine the nature 
and etiology of said claimed 
disability.  In the event any 
additional examination/diagnostic 
studies (such as psychologic 
examination/testing) are deemed 
necessary by the psychiatrist to 
determine the etiology of the 
claimed disability, then these 
should be accomplished.  The 
examiner(s) should review the entire 
claims folders, examine appellant, 
and express an opinion, including 
degree of probability in terms of is 
it as likely as not (i.e., is there 
at least a 50 percent probability), 
regarding the following:

Is an acquired psychiatric 
disability, to include a post-
traumatic stress disorder, currently 
manifested and, if so, is it 
causally or etiologically related to 
appellant's active service versus 
other causes (i.e., is an acquired 
psychiatric disability, to include a 
post-traumatic stress disorder, 
causally or etiologically related to 
in-service sexual harassment/abuse 
by fellow soldiers due to 
appellant's feminine features from 
an endocrine disorder?  The 
examiner(s) should comment on 
whether appellant has psychiatric 
symptoms that are part of an 
endocrine disorder classified as 
hypogonadism/Klinefelter's syndrome 
or whether any psychiatric symptoms 
are manifestations of a separate and 
distinct psychiatric disorder.

If appellant's service medical 
records do not verify or 
substantiate that the alleged in-
service sexual harassment/abuse 
actually occurred, the examiner(s) 
should consider evidence from 
sources other than the appellant's 
service records or evidence of 
behavior changes and render an 
opinion as to whether it indicates 
that in-service sexual 
harassment/abuse occurred.

The examination report(s) should 
contain a pertinent history, as well 
as clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard 
to the sufficiency of the claimed 
stressors.  In making this 
determination, the examiner(s) 
should utilize the nomenclature 
regarding post-traumatic stress 
disorder set forth in the American 
Psychiatric Association Diagnostic 
and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.130 (2003).  
Specifically, if post-traumatic 
stress disorder is found, it should 
be indicated whether the alleged in-
service sexual harassment/abuse by 
fellow soldiers due to appellant's 
feminine features from an endocrine 
disorder provides a sufficient 
stressor to sustain the diagnosis.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner(s) in the 
report(s).

2. The RO should review any 
additional evidence and readjudicate 
the issue of service connection for 
an acquired psychiatric disorder, to 
include post-traumatic stress 
disorder, with consideration of 
pertinent evidence and applicable 
court precedents and statutory and 
regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



